THE THIRTEENTH COURT OF APPEALS

                                    13-18-00402-CV


                              Naismith Engineering, Inc.
                                          v.
                           The City of Aransas Pass, Texas


                                   On Appeal from the
                   343rd District Court of San Patricio County, Texas
                           Trial Cause No. S-14-6278CV-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Naismith Engineering, Inc.

      We further order this decision certified below for observance.

September 19, 2019